
	
		I
		112th CONGRESS
		1st Session
		H. R. 1117
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mrs. Miller of
			 Michigan (for herself and Mr.
			 Altmire) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To recognize and clarify the authority of the States to
		  regulate the medical aspects of intrastate air ambulance services pursuant to
		  their authority over health care services, patient safety and protection,
		  emergency medical care, the quality and coordination of medical care, and the
		  practice of medicine within their jurisdictions.
	
	
		1.Short titleThis Act may be cited as the
			 Air Ambulance Patient Safety,
			 Protection, and Coordination Act.
		2.Clarification of State
			 authority over the medical aspects of air ambulance services
			(a)In
			 generalChapter 401 of title
			 49, United States Code, is amended by adding at the end the following:
				
					40130.Clarification
				of State authority over the medical aspects of air ambulance services
						(a)Clarification of
				State authorityPursuant to a State’s authority over the
				licensure and regulation of health care services within its borders, a State
				may prescribe licensing and other regulatory requirements related to the
				medical aspects of intrastate air ambulance services in the same manner that it
				regulates other health care services within its borders and may integrate such
				services into the State’s emergency medical services system, including by
				establishing requirements related to the following:
							(1)The quality of
				emergency medical care provided to patients by air ambulances,
				including—
								(A)the medical
				qualifications and medical training of medical personnel;
								(B)medical records
				and data collection and reporting;
								(C)outcome and
				proficiency measures;
								(D)affiliation with
				health care institutions for medical oversight, critical care medical
				education, and clinical experience in critical care settings;
								(E)participation in
				patient safety and quality control initiatives, such as peer review,
				utilization review, and error reporting;
								(F)medical
				accreditation;
								(G)licensing of
				personnel including scope of practice and credentialing; and
								(H)medical
				oversight.
								(2)The availability
				of air ambulance services provided to patients with emergency medical
				conditions, including—
								(A)service during
				specified hours and days to ensure the availability of life-saving medical
				services as part of the State’s emergency medical services system; and
								(B)coordination of
				services, agreements, and flight requests for patients with emergency medical
				conditions being transported from the scene at which the patient’s injury or
				accident, or other event resulting in the need for medical services for the
				patient, occurred.
								(3)Communication
				between—
								(A)emergency medical
				and public safety agencies and hospitals; and
								(B)the flightcrew and
				air ambulance medical personnel to the extent that the communications do not
				interfere with the safe operation of the flight.
								(4)The accessibility
				of emergency medical care provided by air ambulances and the incorporation and
				integration of air ambulance services into State emergency medical services
				systems, including—
								(A)access to air
				ambulance services in regions of a State;
								(B)the provision of
				services to all persons for whom such services are medically necessary and
				appropriate regardless of ability to pay;
								(C)the proffer of
				gifts of monetary value to referring entities;
								(D)medical criteria,
				based on the patient’s medical need for transport from the scene at which the
				patient’s injury or accident, or other event resulting in the need for medical
				services for the patient occurred, for determining the appropriate—
									(i)mode of transport
				(ground versus air) utilizing evidence-based triage criteria to the extent
				available;
									(ii)air ambulance to
				be utilized to transport a patient in accordance with its capability to meet
				the patient’s medical need; and
									(iii)medical
				institution to receive the patient.
									(5)The acceptability
				of air ambulance services to ensure the adequate and appropriate provision of
				medically necessary emergency medical care provided by air ambulances to
				protect critically ill and injured patients, including—
								(A)medical equipment,
				devices, and supplies to be carried on board or affixed to the air
				ambulance;
								(B)sanitation and
				infection control;
								(C)licensing of the
				air ambulance agency or program;
								(D)licensing of the
				ambulance vehicle;
								(E)truth in
				advertising requirements;
								(F)physical
				attributes of the air ambulance necessary for the provision of quality medical
				care, including—
									(i)permanently
				installed climate control systems capable of meeting specified temperature
				settings;
									(ii)a
				configuration that allows adequate access to the patient, medical equipment,
				and medical supplies by the medical personnel;
									(iii)the use of
				materials in the air ambulance that are appropriate for proper patient
				care;
									(iv)sufficient
				electrical supply to support medical equipment without compromising the
				ambulance power; and
									(v)the ability of the
				air ambulance to transport a patient a certain distance without refueling
				within the State.
									(6)Physical
				attributes of the air ambulance necessary—
								(A)for the protection
				of the ambulance, ground, and emergency response personnel; and
								(B)to ensure that the
				air ambulance has no structural or functional defects that may adversely affect
				such personnel, such as by requiring the provision of tailrotor illumination
				for loading patients at night or external search lights.
								(b)Applicability of
				Federal aviation safety authorityNo State health-related
				regulation established pursuant to this section shall supersede or be
				inconsistent with any Federal operating requirement with respect to aviation
				safety.
						(c)Limitations
							(1)In
				generalState requirements and regulations prescribed pursuant to
				this section must be in accordance with objective, competitive, and transparent
				processes designed to ensure the highest quality of emergency medical care and
				patient safety, best outcomes, and access to life-saving emergency medical
				services as part of an integrated emergency medical services system.
							(2)PricesThis
				section shall not be construed to allow State regulation of the prices charged
				by air ambulances for their services.
							(3)Providers
				licensed in multiple statesIf an air ambulance is licensed to
				provide services in more than one State and the regulations established
				pursuant to this subsection by the States are inconsistent, the provider shall
				comply with the most stringent of such regulations.
							(4)Nondelegation
				requirementA State may not delegate authority provided under
				this section to a political subdivision of the State.
							(d)Interstate
				agreementsIn regulating the provision of air ambulance services
				pursuant to this section, a State shall, if necessary, establish regulations or
				negotiate mutual aid agreements with adjacent States or air ambulances to
				ensure access to air ambulance services across State borders.
						(e)Definitions
							(1)Air ambulance
				servicesThe term air ambulance services means the
				transport by an air ambulance of a patient, in both emergency and nonemergency
				situations, as well as the medical services provided to such patient in the
				course of transport by such air ambulance.
							(2)Federal
				operating requirementsThe term Federal operating
				requirements means requirements under part A of subtitle VII of title
				49, United States Code, and Federal aviation regulations set forth in title 14,
				Code of Federal Regulations.
							(3)Referring
				entitiesThe term referring entity means any
				entity that dispatches or provides a referral for a provider of air ambulance
				services, such as a medical institution, an agency providing emergency medical
				services, or a first
				responder.
							.
			(b)Conforming
			 amendmentThe analysis for
			 such chapter is amended by adding at the end the following:
				
					
						40130. Clarification of State authority
				over the medical aspects of air ambulance
				services.
					
					.
			
